Citation Nr: 0312539	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  00-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.

(The issue of entitlement to an increased rating for service-
connected right elbow contracture with ulnar neuropathy will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1980 to September 1991.  

This matter originated from the appeal of a September 1998 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Louis, Missouri, that had determined that 
the requisite new and material evidence to reopen a 
previously denied claim for service connection of a low back 
disability had not been presented.  Subsequent to that 
decision, the case was transferred to the Chicago, Illinois 
RO.  

When this matter last came before the Board of Veterans' 
Appeals (Board) in September 2002, it was determined that the 
veteran had presented the requisite new and material evidence 
to reopen the previously denied claim.  The issue of 
entitlement to service connection for a low back disability 
was reopened and the Board undertook additional development 
on the issue pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  Following the completion of the 
requested development as explained below, the case is before 
the Board for a final decision.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for service-connected 
right elbow contracture with ulnar neuropathy, pursuant to 
authority granted by 38 C.F.R. § 19.9(a) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
on the merits herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claim and the evidence 
necessary to substantiate his claim.

2.  The veteran's current low back disability, chronic 
lumbosacral strain, has been shown by competent medical 
evidence to be related to service.  No other low back 
disability has been shown by competent medical evidence to be 
related to service.  


CONCLUSION OF LAW

Service connection for a low back disability, chronic 
lumbosacral strain, is warranted.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disability.  He contends that his low back 
disability is related to service.  Specifically, he states 
that he had recurrent low back pain throughout service, and 
that this recurrent pain was made worse by an injury to his 
low back that he had sustained in an automobile accident 
during service in 1989.  He states that service connection 
should be granted accordingly.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will be briefly 
set forth.  Finally, the Board will analyze the veteran's 
claim.

Veterans Claims Assistance Act of 2000

As noted in the Board's September 2002 decision, there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection in January 1998, the veteran clearly 
identified the disability in question and the benefit sought.  
The claim appeared substantially complete on its face.  
Throughout the development of his appeal he has adequately 
explained the basis for the claim.  

The former well-grounded claim requirement

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.  
The current standard of review requires that after the 
evidence has been assembled, it is VA's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  The RO in this case considered the claim on the basis 
of whether the requisite new and material evidence had been 
submitted to reopen a previously denied claim that had become 
final, without consideration of the former well-grounded 
claim requirement.  See the September 1998 rating decision.  
As indicated above, the Board determined in the September 
2002 decision that the claim could be reopened.  

The Board will apply the current standard of review in 
evaluating the veteran's claim based upon a de novo review of 
all of the evidence, both new and old.  The current standard 
directs that when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
September 1998 rating decision, February 2000 statement of 
the case, January 2001 supplemental statement of the case, 
and September 2002 Board decision.  In those decisions, the 
veteran was advised that there was no competent medical 
evidence that the veteran had a current low back disability 
that was related to service.  A letter from the Board dated 
in December 2002 specifically advised the veteran of his 
rights and responsibilities under the VCAA.  In that letter 
the veteran was advised what evidence he should submit and 
that VA would assist him in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the specific notice provided to the veteran, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained or attempted to 
obtain the veteran's VA and private treatment records as they 
were identified by the veteran.  The veteran was asked on 
several occasions to submit the names of any private or VA 
medical providers who had treated him for the claimed 
disorder, along with completed authorizations, so that the RO 
could obtain any records identified.  The veteran responded 
to these requests, and the available evidence was obtained.  
It does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  

Finally, the Board notes that the veteran was afforded 
pertinent VA examinations in December 2002 and January 2003 
for the purpose of determining whether there is a current low 
back disability that is related to service.  38 C.F.R. 
§ 3.159(c)(4) (2002).  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Analysis

The veteran argues that he currently has a low back 
disability that originated in service.  It is the veteran's 
primary contention that he has a low back disability that is 
related to injuries that he sustained on active duty.  He 
states that service connection should be granted accordingly. 

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed low back disability.  The 
VA orthopedic examination report dated in December 2002 
yielded a pertinent diagnoses of spondylolisthesis of L-5-S1, 
chronic lumbosacral strain, and disc protrusion of L5-S1.  
Clearly, the Hickson element (1) has been satisfied as to the 
claimed disability.  

With respect to Hickson element (2), there is evidence in the 
service medical records of treatment for low back pain, 
specifically in December 1981, December 1982, August 1983, 
and in July 1989 following a truck accident.  On the other 
hand, based upon a review of the service medical records, and 
according to the interpretation of those records by the 
orthopedic examiner who examined the veteran in December 
2002, there was no documentation in the service medical 
records of spondylolisthesis or abnormality in L5-S1.  
Consequently, at least with respect to a disability 
manifested by low back pain, it must be found that there is 
documentation that the veteran sustained a pertinent injury 
in service.  The Board must therefore find that Hickson 
element (2) has been satisfied at least as to chronic 
lumbosacral strain.  

With respect to Hickson element (3), the Board notes that the 
VA orthopedic physician who examined the veteran in December 
2003 for the specific purpose of determining whether there 
was a low back disability that was related to service, 
concluded that there was such a disability.  Specifically, 
the VA examiner concluded that during his military career, 
the veteran had spondylolysis which more likely than not was 
an etiologic factor in the veteran's low back pain.  The 
examiner explained that the truck accident made the veteran's 
low back pain worse, but there was no evidence to indicate 
that the truck accident caused the spondylolisthesis.  The 
examiner explained further that there was no way that he 
could determine if the truck accident specifically brought 
about or caused a progression of the spondylolisthesis which 
was not present in the early 1980's but was present in 1998.  
The examiner opined that this progression could have occurred 
during normal aging.  Finally, the examiner explained that 
the disc protrusion at L5-S1 was more likely related to 
degenerative changes of the disk at L5-S1 related to the 
spondylolisthesis.  

The Board has reviewed the entire body of evidence, including 
the service medical records and VA examination reports, the 
veteran's written and oral statements, and the statements of 
the veteran's representative.  In this case, the Board must 
find that competent medical evidence or opinion has been 
entered into the record which links or relates a low back 
disability, specifically chronic lumbosacral strain, to the 
veteran's period of active service.  

Based upon the foregoing analysis, the Board finds that the 
evidence in this case supports the claim for service 
connection for a low back disability, specifically limited to 
chronic lumbosacral strain.  Essentially, the three elements 
outlined in Hickson have been satisfied at least as to this 
disability.  On the other hand, the preponderance of the 
evidence is against service connection for the veteran's 
other low back disabilities, spondylolisthesis and disk 
protrusion of L5-S1.  Evidence of these latter two 
disabilities were not found in the service medical records, 
nor have they been related by competent medical evidence to 
service.  Hickson element's (2) and (3) have not been 
satisfied as to those disabilities.   It is concluded that 
there is more than an approximate balance of the evidence for 
the claim of entitlement to service connection for a back 
disability, to wit, chronic lumbosacral strain.  As the 
evidence supports the claim, service connection for the 
claimed disorder must be granted.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to service connection for a low back disability, 
chronic lumbosacral strain, is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

